Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on January 20, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-13 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 01/20/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-13 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Cheim et al (U.S. Pub. No. 2021/0117449) teaches missing data compensation method, comprising: inputting a sensing signal by a sensor, wherein the sensing signal comprises a plurality of data sections, and a historical database comprises a plurality of historical data sections; searching for a historical data sections similar to a first data section from the plurality of historical data sections to generate a plurality of candidate data sections, wherein the first data section is one of the plurality of data sections; calculating a plurality of data relation diagrams according to the first data section and the plurality of candidate data sections, respectively. Cheim et al (U.S. Pub. No. 2021/0117449) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest the plurality of data relation diagrams is a plurality of cross recurrence plots; utilizing a feature recognition model to calculate a plurality of similarity values according to lengths of a plurality of diagonal segments corresponding to the plurality of data relation diagrams, respectively and selecting a candidate data section corresponding to maximum similarity value as a sample data section; and utilizing data in the sample data section to compensate data in the first data section to generate compensated data section and as specifically called for the claimed combinations.


Claims 1-13 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163